DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilham et al., US 2003/0001113 (hereinafter “Wilham”) in view of Helms et al., US 2009/0161377 (hereinafter “Helms”).
Regarding claim 1, Wilham (at least in Figures 2-4) a first and a second adapter for use in interconnecting two light bars, each light bar having a light source disposed within a housing and having external mounting structure defined on a lateral end of the housing and configured to be attachable to a vehicle, comprising: a first couplable adapter having first engagement structure selectively attachable to the mounting structure of a first said light bar, the first adapter comprising a projecting first tang; a second couplable adapter having second engagement structure selectively attachable to the mounting structure of a second said light bar, the second adapter comprising a recess configured to receive the projecting tang of the first adapter; wherein when the projecting tang is received in the recess the first and second adapters are 
However, in the same field of endeavor of light bars, Helms teaches light bars may be used in automobiles (Figure 1A, light bar 10).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that light bars could be extended, across a broader part of the automobile, if more than one light bar were placed in connection with another.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the Wilham connection device on the Helms light bar in order to add more than one light bar to an automobile.
Regarding claim 2, Wilham and Helms teach the invention as explained above and Wilham further teaches when the projecting tang is received in the recess, the first and second adapters are irrotationally coupled (Figures 2-4).
Regarding claim 3, Wilham and Helms teach the invention as explained above and Wilham further teaches when the first adapter is attached to the first light bar, said first adapter is not attachable to the mounting structure of the second light bar (Figures 2-4).
Regarding claim 4, Wilham and Helms teach the invention as explained above and Wilham further teaches each said adapter is attachable at any given time to only one of the two light bars (Figures 2-4).
Regarding claim 5, Wilham and Helms teach the invention as explained above and Wilham further teaches the first projecting tang comprises a tenon and the recess comprises a mortise configured to receive the tenon (Figures 2-4).
Regarding claim 6, Wilham and Helms teach the invention as explained above and Wilham further teaches the first adapter comprises two projecting tangs, the tangs being mutually transverse (Figures 2-4).
Regarding claim 7, Wilham and Helms teach the invention as explained above and Wilham further teaches the first adapter further comprises a second tang intersecting the first tang approximately perpendicularly (Figures 2-4).
Regarding claim 8, Wilham and Helms teach the invention as explained above and Wilham further teaches when first tang is received in the conforming recess, the first adapter resists rotation relative the second adapter about two mutually orthogonal axes (Figures 2-4).
Regarding claim 9, Wilham and Helms teach the invention as explained above and Wilham further teaches two pairs of mutually facing abutment surfaces formed on two intersecting planes (Figures 2-4).

Regarding claim 11, Wilham teaches a system of light bars and interconnecting members (Figures 2-4), comprising a first light bar having a first light source disposed within a first housing, said first housing defining on an exterior surface thereof at least a first fastener receptacle; a second light bar having a second light source disposed within a second housing, said second housing defining on an exterior surface thereof at least a second fastener receptacle; a fist interconnect member having a first fastener receiver adapted for securement to the first fastener receptacle of the first light bar and further comprising a first interfit feature configured to matingly receive a second interfit feature of a second interconnnect member; and the second interconnect member having a second fastener receiver adapted for securement to the second fastener receptacle of the second light bar; whereby when the first interconnect member is connected to the first light bar by a first fastener joining the first fastener receiver to the first fastener receptacle of the first light bar, and when the second interconnect member is connected to the second light bar by a second fastener joining the second fastener receiver to the second fastener receptacle of the second light bar, and when the first and second interconnect members are interconnected, the first and second light bars are attached to one another.  Wilham is silent as to the light bars being for automobiles (id).
However, in the same field of endeavor of light bars, Helms teaches light bars may be used in automobiles (Figure 1A, light bar 10).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that light bars could be extended, across a broader part of the automobile, if more than one light bar were placed in connection with another.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the Wilham connection device on the Helms light bar in order to add more than one light bar to an automobile.

Regarding claim 12, Wilham and Helms teach the invention as explained above and Wilham further teaches the first and second interconnect members are receivable in one another by translatory motion (Figures 2-4).
Regarding claim 13, Wilham and Helms teach the invention as explained above and Wilham further teaches the first and second interconnect members are receivable in one another by rectilinear motion directed along one axis (Figures 2-4).
Regarding claim 14, Wilham and Helms teach the invention as explained above and Wilham further teaches when the first and second interconnect members are interconnected, a relative rotational motion between the first and second interconnect members is resisted about at least one axis transverse to a longitudinal axis (L) extending through the attached first and second light bars (Figures 2-4).
Regarding claim 15, Wilham and Helms teach the invention as explained above and Wilham further teaches when the first and second interconnect members are interconnected, a second relative rotational motion between the first and second interconnect members about the longitudinal axis (L) is resisted (Figures 2-4).
Regarding claim 16, Wilham and Helms teach the invention as explained above and Wilham further teaches lateral ends of the light bars have outwardly convex curved surfaces, and at least one of the first and second interconnect members further comprises a correspondingly concave curved surface (Figure 2, the ends of the lights are rounded and the top portion of the interconnect member has a corresponding surface to hold the end of the light).
Regarding claim 17, Wilham and Helms teach the invention as explained above and Helms further teaches wherein opposite lateral ends of the light bars remote from the first and second interconnect members further comprise a respective mounting bracket adapted to mount to an exterior vehicle surface (Figures 1A and 1B).  Further, in light of the combined teaching, it would have been obvious that the combined two light bars would have been devoid of mounting brackets in the middle.
Regarding claim 18, Wilham teaches a first and a second adapter for use in interconnecting two light bars, each light bar having a light source disposed within a housing and having external mounting structure defined on a lateral end of the housing and configured to be attachable to a vehicle, 
However, in the same field of endeavor of light bars, Helms teaches light bars may be used in automobiles (Figure 1A, light bar 10).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that light bars could be extended, across a broader part of the automobile, if more than one light bar were placed in connection with another.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to provide the Wilham connection device on the Helms light bar in order to add more than one light bar to an automobile.
Regarding claim 19, Wilham and Helms teach the invention as explained above and Wilham further teaches comprising two pairs of mutually facing abutment surfaces formed on two intersecting planes (Figures 2, 3, and 4).
Regarding claim 20, Wilham and Helms teach the invention as explained above and further it is the position of the examiner that it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide a cover on the connection portion of the light bars in order to prevent damage to the area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383.  The examiner can normally be reached on Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875